 1                                                THE HONORABLE JUDGE JAMES L. ROBART

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10   TODD R., SUZANNE R., and
     LILLIAN R. formerly known as J.R.,
11
            Plaintiff,
12                                               Case No.: 2:17-cv-01041-JLR
     v.
13                                               DEFENDANT’S OPPOSITION TO MOTION
     PREMERA BLUE CROSS BLUE                     PLAINTIFFS’ FOR SUMMARY JUDGMENT
14   SHIELD OF ALASKA,
                                                 NOTED ON MOTION CALENDAR:
15          Defendants.                          NOVEMBER 14, 2018 (AMENDED)

16                                               ORAL ARGUMENT REQUESTED

17                                 I.      INTRODUCTION

18          Plaintiffs challenge Premera’s denial of benefits for Lillian’s 1 ten-month confinement at

19   a residential treatment center in Utah known as Elevations. Plaintiffs attack the use of the

20   nationally-recognized Milliman Care Guidelines (“Milliman Guidelines”) by the independent

21   physicians who reviewed Plaintiffs’ appeals. They argue that the court should disregard these

22   guidelines and instead look at a fragmentary quote from the Introduction to a document issued

23   by the American Academy of Child and Adolescent Psychiatry (AACAP) and titled “Principles

24   of Care for Treatment of Children and Adolescents with Mental Illnesses in Residential

25

26   1
      Lillian, who identifies herself as transgender, was identified in the medical records as Jon or
     Jay, and was previously identified in this case as J.R.
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 1                                             SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1   Treatment Centers.” Plaintiffs also rely on opinions of Lillian’s treating health care providers

 2   who purportedly recommended that Plaintiffs seek care from a residential treatment center.

 3            Premera and the independent physicians who reviewed Plaintiffs’ claim and subsequent

 4   appeals considered many factors, including the entire record submitted by Plaintiffs and the

 5   nationally recognized Milliman Guidelines. Where, as here, the Milliman Guidelines are one

 6   of many factors considered by independent physicians in evaluating the Plaintiffs’ claim, the

 7   Milliman Guidelines are widely-accepted by the industry as authoritative, and repeatedly cited

 8   by courts as support for their decisions. Courts repeatedly recognize such use of the Milliman

 9   Guidelines is the standard of care.

10            The AACAP document upon which Plaintiffs rely does not address the question at issue

11   here. It does not provide guidelines for determining the medical necessity of residential care;

12   rather, its purpose is to provide guidelines for residential care following admission. And unlike

13   the Milliman Guidelines, no court or treatise or medical publication has ever recognized the

14   AACP document as relevant or authoritative. No court in the Westlaw database has ever relied

15   on it.

16            Evidence from Lillian’s treating health care providers do not show that at any time any

17   treating physician evaluated whether her admission or continued confinement at Elevations was

18   medically necessary. They provide conclusory opinions but do not address whether Lillian

19   suffered acute symptoms widely recognized by psychiatrists as indicating that a child’s or

20   adolescent’s confinement in residential treatment is medically necessary. There is no analysis

21   as to whether she could have been treated through less intense care. This is because Lillian

22   exhibited none of the acute symptoms that support confinement in residential care.

23            Indeed, medical records generated while Lillian was at Elevations repeatedly reveal that

24   Lillian considered her own confinement at Elevations to be unnecessary. She wanted to go

25   home. The Elevations medical records and comments by Lillian’s parents reveal a

26   preoccupation with what they perceive to be challenges associated with Lillian’s transgender

27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 2                                             SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1   identity.    Lillian expressed that the problem she was experiencing was her parents’

 2   unwillingness to accept her for who he is.

 3           Thus, evidence generated by Lillian’s treating providers is does not support summary

 4   judgment in favor of Plaintiffs, and nor does it create a genuine issue of material fact. There is

 5   no evidence that undermines the conclusions of the independent physicians who reviewed

 6   Plaintiffs’ appeals and determined that Lillian’s confinement at Elevations was not medically

 7   necessary. Premera’s denial of benefits was based on the opinion of an “Independent Physician

 8   Reviewer” who was Board Certified by the American Board of Psychiatry and Neurology in

 9   General Psychiatry and Child & Adolescent Psychiatry.            Subsequently, as required by

10   Washington law, an anonymous reviewing physician employed by the Independent Review

11   Organization randomly selected from a list generated by the Washington Office of Insurance

12   Commissioner agreed with Premera’s denial of benefits. This physician was Board Certified in

13   Psychiatry with Subcertification in Child & Adolescent Psychiatry.

14           The Court should deny Plaintiffs’ Motion for Summary Judgment and grant Premera’s

15   Motion for Summary Judgment and dismiss this case.

16                        II. FACTUAL AND PROCEDURAL BACKGROUND

17           Premera hereby incorporates by reference the factual and procedural background at

18   pages 2-10 of its pending Motion for Summary Judgment, Dkt 33.

19                                 III.    ARGUMENT

20   A.      The Milliman Guidelines are Accepted by Courts as Widely Used Tools for
             Determining Medical Necessity Where, as Here, they are Applied by Independent
21
             Physicians in Combination with Other Relevant Factors.
22
             1.     Premera Uses the Milliman Guidelines as Factors for Determining Medical
23                  Necessity.

24           Plaintiffs’ claim is an action for breach of contract, and therefore depends on the

25   provisions of the parties’ contract, the Plan. The Plan does not cover services that are not

26   medically necessary. In determining medical necessity, Premera applies guidelines developed

27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 3                                             SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1   by Milliman 2 and licensed to Premera for evaluating the medical necessity of residential

 2   treatment, which Premera refers to as its “Medical Policy,” “Residential Acute Behavioral

 3   Health Level of Care, Child or Adolescent” (“Medical Policy” or “Milliman Guidelines”). [JR-

 4   007137-40].

 5          Premera uses its Medical Policy (the Milliman Guidelines) as a tool to help decide

 6   whether a claimed benefit is for residential care that is medically necessary. If Premera denies

 7   coverage and the member appeals, independent physicians evaluate the claim, using the

 8   Milliman Guidelines as one of many factors that they consider in deciding the appeal. If the

 9   appeal proceeds to a state-mandated Independent Review Organization (“IRO”), the IRO,

10   which is randomly selected from a list of reviewers approved by the State of Washington,

11   applies the standard of care as he or she understands it and does not necessarily use the

12   Milliman Guidelines.

13          The plan language states:

14          EXCLUSIONS
15
            Not Medically Necessary
16
            This plan does not cover services that are not medically necessary, even if they are
17          court-ordered. This rule also applies to the place where you get the services.

18   [JR-002379]. Medically necessary is, in turn, defined as follows:

19          Medically Necessary and Medical Necessity
20          Services and supplies that a doctor, exercising prudent clinical judgment, would use
21          with a patient to prevent, evaluate, diagnose or treat an illness, injury, disease or its
            symptoms. These services must:
22          • Agree with generally accepted standards of medical practice

23
     2
       Milliman is a corporation founded in 1947 that is based and incorporated in the State of
24   Washington and is among the largest providers of actuarial and related products and services.
     http://www.milliman.com/about/. In addition to consulting actuaries, “Milliman's body of
25   professionals includes numerous other specialists, ranging from clinicians to economists.” Id.
26

27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 4                                            SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
 1          •    Be clinically appropriate in type, frequency, extent, site and duration. They must
                 also be considered effective for the patient’s illness, injury or disease
 2          • Not be mostly for the convenience of the patient, doctor, or other health care
 3               provider. They do not cost more than another service or series of services that are at
                 least as likely to produce equivalent therapeutic or diagnostic results for the
 4               diagnosis or treatment of patient’s illness, injury or disease.
            For these purposes, “generally accepted standards of medical practice” means standards
 5          that are based on credible scientific evidence published in peer reviewed medical
            literature. This published evidence is recognized by the relevant medical community,
 6          physician specialty society recommendations and the views of doctors practicing in
 7          relevant clinical areas and any other relevant factors.
     [JR-002382].
 8
            Under the Medical Policy (the Milliman Guidelines), residential care admission is
 9
     appropriate for a child or adolescent exposed to one or more of the following risks: imminent
10
     danger to self; imminent danger to others; life-threatening inability to receive adequate care
11
     from caretakers; a severe disability or disorder requiring acute residential intervention; severe
12
     substance abuse disorder; or the patient requires a structured setting with continued around-the-
13
     clock behavioral care. Id. at [JR-007137]. The Policy then sets forth detailed and objective
14
     criteria to establish each of the above factors. Id. The purpose of these criteria is to determine
15
     if the symptoms reported on the medical records are severe enough to warrant the continued
16
     use of a residential treatment center level of care, which is 24-hour confinement See id.
17

18          2.      Courts Have Repeatedly Recognized the Milliman Guidelines as Nationally
                    Recognized and Widely Used by Insurers and Health Care Providers.
19
            The Milliman Guidelines have for decades been accepted as authoritative repeatedly in
20
     case law, treatises, and medical literature. Courts and commentators repeatedly identify them
21
     as “nationally recognized,” and “widely used,” and have cited the Milliman Guidelines as
22
     support for their decisions. See e.g., Becker v. Chrysler LLC Health Care Benefits Plan, 691
23
     F.3d 879, 887 (7th Cir. 2012) (“nationally recognized”); Mercer v. APS Healthcare, Inc., No.
24
     9:13-CV-0840 DNH/RFT, 2015 WL 5692563, at *3 (N.D.N.Y. Sept. 28, 2015) (“nationally
25
     recognized”), aff'd, 669 F. App’x 9 (2d Cir. 2016); Prime Healthcare Servs.-Montclair, LLC v.
26
     Hargan, No. CV 17-659 PA (JCX), 2018 WL 333862, at *9 (C.D. Cal. Jan. 9, 2018) (“widely
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 5                                             SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1   used”), appeal dismissed sub nom. Prime Healthcare Servs. - Montclair, LLC v. Hargan, No.

 2   18-55305, 2018 WL 4214320 (9th Cir. June 12, 2018); see also, Norfolk Cty. Ret. Sys. v. Cmty.

 3   Health Sys., Inc., 877 F.3d 687, 690 (6th Cir. 2017) (“To determine whether a person needs

 4   inpatient or outpatient care, most hospitals use one of two systems: the InterQual Criteria or the

 5   Milliman Care Guidelines. Both were developed by independent companies with no financial

 6   interest in admitting more inpatients than outpatients. . . . [T]he Milliman Guidelines were

 7   written and reviewed by over 100 doctors and reference 15,000 medical sources. About 3,700

 8   hospitals use InterQual and about 1,000 use Milliman—over 75% of hospitals nationwide.”). A

 9   2014 University of Southern California Law Review article noted that “Milliman guidelines are

10   also used by seven of the eight largest U.S. health plans and are used to support the care

11   management for the majority of privately insured Americans.” Paul Garcia, The Problem with

12   Parity: An Analysis of the Confusion Surrounding the California Mental Health Parity Act, 87

13   S. Cal. L. Rev. Postscript 38, 73 (2014) (citing Milliman Care Guidelines, Overview Milliman

14   Care                         Guidelines                          2                            (2012)

15   www.careguidelines.com/sites/default/files/MCGOverviewBrochure_8.5x11.pdf)).

16          3.      Premera’s Use of the Milliman Guidelines in Combination with Other
                    Relevant Factors is the Standard of Care.
17
            Premera’s use of a medical policy developed by Milliman as its Medical Policy is
18
     standard in the industry where healthcare coverage is limited by a requirement that all
19
     “services, supplies, or items submitted as certified on claim submission, must be medically
20
     necessary for the client’s diagnosis or treatment,” including claims for Medicaid
21
     reimbursement.       See   INPATIENT       AND      OUTPATIENT         HOSPITAL         SERVICES
22
     HANDBOOK, St. Healthcare L. Libr. 3542541. Initially, “[r]eview personnel assess the
23
     medical necessity of an admission by comparing documentation present in the medical record
24
     using recognized evidence-based guidelines for inpatient screening criteria.” Id. “The evidence-
25
     based guidelines are Milliman Care Guidelines. . . . Non-physician reviewers use the criteria as
26
     guidelines for the initial approval or for the referral of inpatient reviews for medical necessity
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 6                                             SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1   decisions. Cases that do not meet initial approval are referred to a physician consultant to

 2   determine the medical necessity of the inpatient admission. If the criteria are met but the

 3   medical necessity of the admission is still questionable, the case is referred to a physician

 4   consultant for a determination. If a physician consultant determines the admission is not

 5   medically necessary, a denial is issued.” Id.

 6          Where, as here, the Milliman Guidelines are used by independent physicians as one of

 7   many factors in evaluating the Plaintiffs’ claim, they are repeatedly cited by courts as support

 8   for their decisions. For example, the federal district court for the Eastern District of Wisconsin,

 9   addressing arguments similar to Plaintiffs’ here, noted that “Humana’s care determination

10   [denying the claimed benefit] was otherwise well supported and based on a reasonable

11   explanation of the relevant Plan documents.” Becker v. Chrysler LLC, Health Care Benefit

12   Plan, No. 09-C-344, 2011 WL 2601254, at *6 (E.D. Wis. June 30, 2011), aff’d sub nom.

13   Becker v. Chrysler LLC Health Care Benefits Plan, 691 F.3d 879 (7th Cir. 2012).

14          Becker involved a dispute over whether nursing home care received by a plan

15   beneficiary prior to her death was the type of nursing home care covered by her health

16   insurance. Becker, 2011 WL 2601254, at *6. The court upheld the denial of benefits by

17   Humana in part because “Milliman’s Care Guidelines did not control Humana’s decision but

18   rather were but one of many factors in the decision process.” Id. The court upheld Humana’s

19   decision “[i]In light of the totality of the circumstances—[the beneficiary’s] health condition,

20   the medical records, her prognosis, her life expectancy, and review of her care by independent

21   physicians.” Id.; see also, Becker, 691 F.3d at 887 (“Drs. Wood, Menkes and Zarcone relied in

22   part on the Milliman Care Guidelines, which the Plan asserts—and Ms. Becker does not

23   deny—is a nationally recognized clinical decision support tool. The physicians’ conclusions

24   appear consistent with the Guidelines, which define skilled services.”).

25          Here, Plaintiffs make bald assertions that the Milliman Guidelines are not the

26   established standard of care, but Plaintiffs fail to acknowledge that Premera primarily relied

27   upon the opinions of two separate independent child and adolescent psychiatrists who reviewed
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 7                                              SEATTLE, WA 98101
                                                                           (206) 626-7713 FAX: (206) 260-8946
 1   Plaintiffs’ claims and concluded that long-term confinement was not medically necessary to

 2   treat Lillian’s condition. Plaintiffs also fail to acknowledge the anonymous IRO physician did

 3   not even consider the Milliman Guidelines; he or she relied upon his independent knowledge of

 4   the standard of care.

 5          In its review of the Level I Appeal, Premera included the participation of an

 6   “Independent Physician Reviewer,” Dr. Williams Holmes, who is Board Certified by the

 7   American Board of Psychiatry and Neurology in Child & Adolescent Psychiatry. [JR-002410-

 8   14] and [JR-011655-60]. Dr. Holmes’s opinion included a “Conflict of Interest Statement”

 9   certifying his independence and an absence of any conflict of interest on his part. See [JR-

10   011658-59].

11          Dr. Holmes reviewed Plaintiffs’ Level I Appeal submission and other relevant claim

12   information, including the Master Treatment Plan, treatment notes and shift logs from

13   Elevations, the Plan language, and Premera’s Medical Policy titled, “Residential Acute

14   Behavioral Health Level of Care, Child or Adolescent ORG: B-902-RES (BHG).”                    [JR-

15   011655].

16          Dr. Holmes found that although “the patient continued to display chronic difficulties

17   with mood, anxiety, oppositional behavior, and interpersonal conflict after [May 1, 2014],”

18   “these difficulties […] were not of a severity to warrant 24 hour treatment.” [JR-011656]. Dr.

19   Holmes further observed that “at no time was there evidence of imminent risk of harm to self or

20   others, as well as no episodes of self-harming behavior. There was no evidence of deterioration

21   of functioning that would require the level of intensive treatment found in the residential

22   treatment center setting.” [JR-011656]. A Premera Medical Director who is Board Certified in

23   Public Health and General Medicine reviewed Dr. Holmes’s expert opinion. [JR-002410].

24          Premera denied Plaintiffs’ Level I Appeal on June 16, 2015. [JR-002410-13] (“Level I

25   Appeal Decision”). Premera affirmed its prior assessment that residential treatment was not

26   medically necessary. [JR-002410]. Premera reasoned that “[b]y May 1, 2014, his symptoms

27   were not of a severity that would warrant the continued use of a residential treatment center
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                         KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 8                                           SEATTLE, WA 98101
                                                                        (206) 626-7713 FAX: (206) 260-8946
 1   level of care, though he continued to display chronic problems related to his mood and feelings

 2   of being ‘overwhelmed,’” those symptoms “could have been treated in a less restrictive level of

 3   care,” and residential treatment was therefore “not medically necessary” as required by the Plan

 4   language. [JR-002410].

 5          Premera’s Level II Appeal process included a panel review of Lillian’s file. The panel

 6   consisted of a physician-reviewer Board-Certified in Internal Medicine, a Member Contracts

 7   Operations Manager, and a New Group and Product Implementation Manager, all three of

 8   whom had experience in health plan appeals. [JR-007151]. The panel reviewed all material

 9   submitted with Plaintiffs’ Level I and Level II Appeals, Dr. Holmes’s findings as the

10   Independent Physician Reviewer, the Premera Medical Policy, Lillian’s medical records, and

11   the Plan language. [JR-007151].

12          On September 10, 2015, the Level II Appeal panel upheld the Level I Appeal Decision

13   denying coverage. [JR-007151-52] (“Level II Appeal Decision”). Addressing the medical

14   records, the Level II Denial Letter noted that “[t]he records did not include a comprehensive

15   evaluation, but only a narrative of daily group assessments, or intermittent doctor interviews.”

16   [JR-007152]. “This information indicated the absence of a plan for self harm, or to harm

17   others, and no evidence of severe symptoms which could not have been treated in an intensive

18   outpatient management program.”       [JR-007152].    The Level II Denial reasoned that the

19   “purpose of residential treatment admission is stabilization in the context of a short term stay”

20   and that “the severity of illness for the [residential treatment] level of care [was] not

21   documented in the clinical notes from the facility.” [JR-007152].

22          The Level II Appeal Decision explained that it followed Premera’s Medical Policy,

23   which used the Milliman Care Guidelines, and constituted generally accepted standards of

24   medical practice that are applied consistently to all plan members. [JR-007152]. Premera then

25   reiterated that coverage for Lillian’s continued stay was denied based on a standard of medical

26   necessity, specifically noting there was “an absence of record of severe symptoms which could

27   not have been treated in an intensive outpatient management program.” [JR-007152]. This
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 9                                            SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
 1   decision was in accordance with the Plan which “does not cover services that are not medically

 2   necessary.” [JR-007152].

 3          On December 18, 2015, Plaintiffs requested an independent review of Premera’s

 4   decision. [JR-007170-72] (“IRO Request”). The independent review was randomly assigned

 5   to MCMC, one of the three IROs Premera used for fully insured claims out of Alaska. [JR-

 6   0011743]. The physician reviewer, who remained anonymous, is board certified in Psychiatry

 7   with subcertification in Child & Adolescent Psychiatry. [JR-011747]. The IRO reviewer is an

 8   attending staff psychiatrist at several northeast hospitals as well as a clinical instructor. [JR-

 9   011747]. The IRO reviewer specializes in psychiatric disorders, forensic psychiatry, and child

10   & adolescent psychiatry. [JR-011747]. The IRO reviewer is also an author of peer-reviewed

11   medical literature, a member of the American Academy of Child and Adolescent Psychiatry,

12   American Psychoanalytic Association, and Academy of Occupational and Organizational

13   Psychiatrists. [JR-011747].

14          On January 14, 2016, MCMC upheld Premera’s denial of coverage for inpatient

15   residential treatment.    [JR-001745-52] (“Decision Letter”).        The IRO Decision Letter

16   concluded that the Plan should not cover the residential treatment because it was not medically

17   necessary. [JR-011746]. The Decision Letter noted that during the time period in question,

18   Lillian “had periods of time at home during which he was not receiving residential treatment

19   and his clinical course continued.” [JR-001751]. This demonstrates that “alternative therapies

20   and approaches that would have been as likely to be effective during the period of time.” [JR-

21   001751]. The IRO did not rely on or use the Milliman Guidelines. See id.

22          Plaintiffs’ claim was reviewed repeatedly through a multi-step process prescribed by

23   law. Every step, a new specialist reviewed the claim. These physicians who applied Premera’s

24   medical policy did so as they considered the entire record, including Lillian’s medical records

25   and their own understanding from experience of the standard of care from. Ultimately, the IRO

26   did not rely on Premera’s medical policy.

27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 10                                            SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1          4.      The Milliman Guidelines Protect the Public by Helping to Ensure that
                    Health Care is Medically Necessary.
 2
            As shown above, the norm across the healthcare industry is to use medical policies such
 3
     as the Milliman Guidelines to help determine medical necessity. This protects the public.
 4
     Norfolk Cty. Ret. Sys., 877 F.3d 687, reveals the mischief that can occur where there is no
 5
     independently developed medical policy to help determine medical necessity. Community
 6
     Health Systems, Inc. was the largest for-profit hospital system in the country. 877 F.3d at 690.
 7
     Its revenue depended heavily on Medicare, which prohibits hospitals from classifying patients
 8
     as inpatients when less extensive, outpatient services would suffice; otherwise, hospitals can be
 9
     held liable for fraud. Id. Instead of using the Milliman Care Guidelines or the competing
10
     system, InterQual Criteria, which were “developed by independent companies with no financial
11
     interest in admitting more inpatients than outpatients” with input from hundreds of doctors and
12
     reference thousands of medical sources, and are used by “over 75% of hospitals nationwide”
13
     (“About 3,700 hospitals use InterQual and about 1,000 use Milliman”), Community’s hospitals
14
     used a system called the “Blue Book,” written by Community itself. Id. Blue Book required
15
     some patients to be admitted first—thus potentially increasing Community’s revenue tenfold—
16
     and then treated as outpatients only after tests showed they were not at risk. Community never
17
     publicly disclosed its use of the Blue Book instead of an independently developed medical
18
     policy. Id. at 690-91. Rather, Community’s CEO, Wayne T. Smith, said the “strong revenue”
19
     was thanks to “the strength of our operating model.” Id.
20
            Community continued to use the Blue Book into 2011, when it set out to acquire
21
     another hospital company, Tenet Healthcare Corporation. Id. at 691. On April 11, 2011, Tenet
22
     sued Community, alleging that Community omitted the real source of Community’s profit:
23
     namely the Blue Book, which Tenet said directed Community’s hospitals to defraud Medicare.
24
     Id. at 691-92. Community later paid the federal government $98 million to settle multiple suits
25
     for Medicare fraud. Id.
26

27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 11                                           SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
 1          Accordingly, Courts have repeatedly approved use of the Milliman Guidelines as a

 2   medical policy for determining medical necessity of proposed treatments, consistent with

 3   Premera’s practice.

 4   B.     The AACAP “Principles of Care for Treatment of Children and Adolescents with
            Mental Illnesses in Residential Treatment Centers” Are Irrelevant to this Dispute.
 5
            Plaintiffs’ attack on the Milliman Guidelines fails also because Plaintiffs do not
 6
     establish the standard of care for determining medical necessity of residential care that Premera
 7
     allegedly failed to apply.    See Weiss v. CIGNA Healthcare, Inc., 972 F. Supp. 748, 755
 8
     (S.D.N.Y. 1997) (“Weiss has not alleged that CIGNA relies on [the Milliman & Robertson
 9
     Guidelines] to the exclusion of other factors, nor has she alleged that any of CIGNA’s
10
     determinations of ‘Medical Necessity’ have actually departed from ‘generally accepted medical
11
     standards,’ either in her own case or in the case of any other putative class member. Instead, her
12
     claim challenges the appropriateness of any or all such determinations, a speculative allegation
13
     untethered to the terms of the Plan.”).
14
            Plaintiffs identify a fragmentary quote from the Introduction to a document issued by
15
     the American Academy of Child and Adolescent Psychiatry (“AACAP”) and titled “Principles
16
     of Care for Treatment of Children and Adolescents with Mental Illnesses in Residential
17
     Treatment Centers.” From this 11-page, single-spaced document, Plaintiffs only quote the
18
     following: “When the treating clinician has considered less restrictive resources and determined
19
     that they are either unavailable or not appropriate for the patient’s needs, it might be necessary
20
     for a child or adolescent to receive treatment in a psychiatric residential treatment center
21
     (RTC). In other cases the patient may have already received services in a less restrictive setting
22
     and they have not been successful.” [Plaintiffs’ Motion at 23 (citing Rec 00064)].
23
            No physician or other expert who reviewed Plaintiffs’ claim relied on this document.
24
     Indeed, a Westlaw search reveals that this document, dated 2010, has not been cited by a single
25
     treatise or court or expert report. Regardless, the statement is so vague as to be of no use as a
26
     standard of care for determining whether residential care is medically necessary. The reason
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 12                                            SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1   for this is not only that the statement comes from the Introduction. Examination of this entire

 2   document reveals that its purpose is not to establish a policy or standards for determining when

 3   residential treatment is medically necessary.

 4          Rather, as the title itself states, the document’s purpose is to establish a standard of care

 5   for treatment of children and adolescents with mental illness once the decision has been made

 6   to admit them to residential treatment centers. See [JR-000065] (“This document provides stake

 7   holders the best principles for treating children and adolescents in RTCs [residential treatment

 8   centers]. There are some residential treatment centers that provide excellent care; however, the

 9   U.S. Government Accountability Office (GAO) has reported others have caused harm or death to a

10   child. (GAO report 10/07, www.gao.gov/cgi-bin/getrpt?GAO-08-146T)”). For example: “Most of

11   the ‘boot camps’ and ‘wilderness programs’ do not utilize a multidisciplinary team that

12   includes psychologists, psychiatrists, pediatricians, and licensed therapists who are consistently

13   involved in the child’s care. Also, the Joint Commission nearly universally denies certification

14   for these types of programs that fail to meet the quality of care guidelines for medically

15   supervised care from licensed mental health professionals.” Id.

16         The fragmentary quotation from the AACAP document is neither relevant nor probative

17   with respect to what is at issue in this dispute—whether Lillian’s residential treatment at

18   Elevations was medically necessary.

19   C.    The Opinions of Lillian’s Alleged “Treating Physicians” Do Not Create an Issue of
           Fact.
20
           Plaintiffs offer two letters prepared by two health care providers who treated Lillian prior
21
     to his time at Elevations and progress and therapy notes developed by Elevations as alleged
22
     evidence from “treating” health care providers that Lillian required residential care. None of
23
     this evidence supports that Lillian’s residential treatment at Elevations was medically
24
     necessary.
25
           ERISA does not require plan administrators to “accord special deference to the opinions
26
     of treating physicians,” nor does it place “a heightened burden of explanation on administrators
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 13                                             SEATTLE, WA 98101
                                                                           (206) 626-7713 FAX: (206) 260-8946
 1   when they reject a treating physician’s opinion.” Black & Decker Disability Plan v. Nord, 538

 2   U.S. 822, 823, 123 S. Ct. 1965, 155 L.Ed.2d 1034 (2003).             Rather, as courts have now

 3   repeatedly recognized, it makes more sense to “consider ‘the length and nature of [the treating

 4   physician and plaintiff’s] relationship, the level of the doctor’s expertise, and the compatibility

 5   of the opinion with the other evidence.’”       Barbu v. Life Ins. Co. of North America, 35

 6   F.Supp.3d 274, 289 (E.D.N.Y. 2014) (quoting Connors v. Conn. Gen. Life. Ins. Co., 272 F.3d

 7   127, 135 (2d Cir. 2001) (brackets added by Barbu) & citing Black & Decker, 538 U.S. at 832

 8   (noting the importance of considering duration of provider-patient relationship and the

 9   comparative expertise between treating and non-treating providers)).

10          The Court’s task is to “‘evaluate and give appropriate weight to a treating physician’s

11   conclusions, if it finds these opinions reliable and probative.’” Reetz v. Hartford Life &

12   Accident Ins. Co., 294 F. Supp. 3d 1068, 1083 (W.D. Wash. 2018) (quoting Paese v. Hartford

13   Life & Accident Ins. Co., 449 F.3d 435, 442 (2d Cir. 2006)).

14          Plaintiffs have not offered any evidence from a health care provider who treated Lillian

15   at the time she was admitted to Elevations and at that time evaluated whether residential

16   treatment was medically necessary for Lillian Nor have they offered any evidence that any

17   treating provider evaluated whether her continued stay at Elevations was medically necessary.

18   Plaintiffs’ treating provider evidence does not even create a genuine issue of material fact,

19   much less support summary judgment in favor of Plaintiffs. See, e.g., Bolden v. Unum Life Ins.

20   Co. of America, No. 02 C 6701, 2003 WL 921764 at *3 (N.D. Ill., March 6, 2003) (granting

21   defendant’s motion for summary judgment under a de novo review, on the basis that the

22   plaintiff failed to provide medical evidence of her restrictions due to her rheumatologic

23   condition, even though plaintiff's treating physician, Dr. Gordon, generally endorsed plaintiff's

24   disability claim. “Dr. Gordon failed to document this condition or to describe any specific

25   physical impairment or loss of functional capacity that she [plaintiff] might have.”); Garrett v.

26   Prudential Ins. Co. of Am., 107 F. Supp. 3d 1255, 1265–66 (M.D. Fla. 2015) (“Nor was it

27   wrong to give little or no weight to the treating physicians’ letters, since they were conclusory
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 14                                             SEATTLE, WA 98101
                                                                           (206) 626-7713 FAX: (206) 260-8946
 1   and do not take into consideration the Plan's definition of disability as it relates to Plaintiff's

 2   ability to perform the material and substantial duties of her regular occupation. Rather, the

 3   letters merely identify her medical conditions and conclude that she is not able to entertain full-

 4   time employment.”) (citing Harvey v. Standard Ins. Co., 503 Fed. Appx. 845, 849 (11th Cir.

 5   2013) (“Each of Standard's record reviewers acknowledged that Harvey had degenerative disc

 6   disease, but concluded that Harvey could perform sedentary work level activities with a

 7   sit/stand work accommodation. On the other hand, Harvey's physician diagnosed her with

 8   lumbar disc degeneration and scoliosis, but never provided information regarding her level of

 9   functional impairment or the amount of work activity in which she could engage.”)).

10          Plaintiffs have offered two letters that were prepared in May 2014 specifically for the

11   Plaintiffs’ appeals of Premera’s denial, from health care providers who had treated Lillian—

12   one of them several months prior to his admission to Elevations on December 31, 2013, and

13   both of them well before the period of service at issue in this action. 3 [JR-000027-31; JR-

14   000403-05; JR-000407-08].       Both providers recommended that Lillian receive residential

15   treatment, but there is no evidence in the record that either evaluated her at the time she was

16   admitted to Elevations. Id. Neither applied an objective medical policy, and neither provided

17   any medical opinion or diagnosis as to Lillian’s condition during the time in question to support

18   their claims. Id.

19          Plaintiffs also rely upon progress and therapy notes from Lillian’s time at Elevations,

20   which typically described Lillian’s temperament on individual occasions as “upset,”

21   “discouraged at how far away he is from his ideal self,” “anxious,” “irritable,” and “isolating.”

22   [JR-000033-34]. The therapy notes do not address whether Lillian’s residential treatment at

23   Elevations is medically necessary, nor whether she should have been admitted to Elevations in

24

25
     3
      Apparently Plaintiffs only claim benefits for Lillian’s residency at Elevations from May 1,
26   2014, even though he was admitted on December 31, 2013, because their coverage with
     Premera began on May 1.
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 15                                             SEATTLE, WA 98101
                                                                           (206) 626-7713 FAX: (206) 260-8946
 1   the first place. They are mainly preoccupied with what the Elevations staff and Lillian’s parents

 2   perceive as challenges associated with Lillian’s transgender identity.

 3          The two letters contained in the record from providers who treated Lillian prior to his

 4   admission to Elevations fail to support that residential treatment services were necessary at the

 5   time of review. [JR-000403-05; JR-000407-08]. One letter is from Dr. Shubu Ghosh, a

 6   psychiatrist who treated Lillian from February 8, 2011 through July 16, 2013. [JR-000403-05].

 7   During that period, Dr. Ghosh observed that Lillian suffered from depression and anxiety, and

 8   on two occasions Dr. Ghosh suggested residential care.          [JR-000403-05; JR-000407-08].

 9   However, Dr. Ghosh’s undated letter is largely a summary of events outside of Dr. Ghosh’s

10   treatment of Lillian. Based on this information, Dr. Ghosh concludes that “[Lillian] needed

11   inpatient residential level of care” and that “[her] parents exhausted all outpatient avenues and

12   he required intensive treatment to cope with his debilitating depression, anxiety and behavioral

13   problems. I recommended that [Lillian] be put in inpatient treatment because I was concerned

14   for his safety.” [JR-000405]. Dr. Ghosh was not treating Lillian at the time of his admission or

15   at the time he wrote this letter. [JR-000403-05]. His conclusion is based on a second-hand

16   accounting of events by Lillian’s parents, who, he states, continued to consult with him. [JR-

17   000404-05].

18          Dr. Ghosh was in no position to address and apply Premera’s Medical Policy criteria for

19   residential treatment. At the time of Lillian’s admission to Elevations, Dr. Ghosh had not

20   treated Lillian for six months prior.      His reliance on prior treatment and second-hand

21   accounting of events that occurred after he stopped treating Lillian and his recommendations

22   based on that information are not reliable medical conclusions. Further, Dr. Ghosh had no

23   contact with Elevations, did not review Lillian’s medical records from Elevations, and did not

24   treat Lillian at any point during his stay at Elevations.      Accordingly, Dr. Ghosh had no

25   information on which to assess whether residential treatment was medically necessary after

26   May 1, 2014.

27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 16                                            SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1          Said otherwise, Dr. Ghosh could not assess whether as of May 1, 2014, Lillian could

 2   have been “treated through less intense care, such as through partial hospitalization or

 3   outpatient counseling.” [JR-007138]. Dr. Ghosh also did not apply any neutral criteria such as

 4   the Milliman Guidelines. His letter therefore lacks foundation and relevance to the question in

 5   this case, which is whether a continued stay at Elevations after May 1, 2014 was medically

 6   necessary.

 7          The other letter is from Ted Sumner, a licensed clinical social worker, who treated

 8   Lillian for a period of nine months from March 2013 through December 2013. [JR-000407-

 9   08]. This letter suffers from similar deficiencies as Dr. Gosh’s. Mr. Sumner started treating

10   Lillian based on Lillian’s parents’ stated concerns about her oppositional behavior, depression,

11   relationship issues, and school performance. [JR-000407]. Mr. Sumner’s letter, much like Dr.

12   Ghosh’s, summarizes a series of oppositional behavior events. [JR-000407]. Mr. Sumner

13   concludes that he “recommended” residential treatment because “[Lillian] continued to

14   decline.” [JR-000408]. Mr. Sumner’s letter, however, fails to offer evidence to satisfy the

15   medical necessity requirement. Mr. Sumner had no contact with Elevations, did not review

16   Lillian’s medical records from Elevations, did not treat Lillian at any point during his stay at

17   Elevations, and did not apply criteria such as the Milliman Guidelines. His opinion is not

18   relevant as to whether it was medically necessary for Lillian to continue to stay at Elevations

19   after May 1, 2014.

20          The progress and therapy notes do not show that Lillian’s treatment at Elevations was

21   medically necessary for the time period beginning on May 1, 2014. On January 2, 2014, three

22   days after Lillian was admitted to Elevations, Elevations conducted a “Suicide/Self-harm”

23   assessment of Lillian. [JR-000457-458]. Elevations reported that Lillian had never attempted

24   suicide and had no plan to do so; she related having cut herself in the past, but he could not say

25   when she had done so, and she had no present plan to hurt himself. Id. “His [i.e., her] 4 form of

26   4
      This memorandum retains Elevations’ usage of the pronoun “he” when quoting from the
     Elevations records, even though Lillian preferred to be identified as female.
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 17                                            SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1   thought is linear and goal directed in answering questions. His content of thought: He denies

 2   thoughts of hurting himself or hurting others.” Id.

 3          Also on January 2, 2014, Elevations reported, “Patient is currently on no psychotropic

 4   medications and is recently admitted. He states his goals of treatment include ‘acceptance from

 5   parents and to work on school and work’.” [JR-000458].

 6          The only symptoms of concern that are reported are that he had recurring headaches,

 7   was anxious, depressed, lacking energy, and angry. [JR-000458]. Elevations described its

 8   interview of the parents on January 13, 2014 as follows: “He refers to us as Todd and Suzanne.

 9   He is disruptive because he will not listen. While he is respectful of those outside our home, he

10   is not with our family members. He is failing in school, is enmeshed with a girlfriend, wants to

11   dress like a girl and not willing to take his prescribed medication so he might better cope. He is

12   in a relationship with a girl that is all consuming and isolating. He no longer has friends

13   outside this relationship and is no longer interested in the things he used to enjoy.” [JR-

14   000458].

15          These symptoms do not satisfy the standard of care for medically necessary residential

16   care. There is no evidence that he suffered the kind of acute symptoms that would justify

17   Lillian’s confinement in residential treatment. Nor is there any evidence that, once she was

18   admitted to Elevations, he was ever evaluated for a determination that his residential stay

19   should continue. There is no evaluation as to whether he had stabilized and could have been

20   treated through less intense care, such as through partial hospitalization or outpatient

21   counseling.   [JR-007138].     Lillian exhibited none of the acute symptoms that support

22   confinement in residential care.

23         Recently, this Court recognized that where the treating physician has been able to

24   personally observe the patient, the treating physician’s testimony may be more credible than a

25   physician who has only reviewed the paper record, if “the in-person medical examination

26   credibly contradicts a paper-only review.” Reetz, 294 F.Supp.3d at 1083 (citing Oldoerp v.

27   Wells Fargo & Co. Long Term Disability Plan, 12 F.Supp.3d 1237, 1250 (N.D. Cal. 2014)
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                           KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 18                                            SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
 1   (“[W]hen an in-person medical examination credibly contradicts a paper-only review

 2   conducted by a professional who has never examined the claimant, the in-person review may

 3   render more credible conclusions.”); see also, Alfano v. CIGNA Life Ins. Co. of New York, No.

 4   07 Civ. 9661, 2009 WL 222351, 15 (S.D.N.Y. Jan. 30, 2009) (“However, where, as here, a

 5   court reviews an administrator's decision de novo, it ‘is free to evaluate [a treating physician’s]

 6   opinion in the context of any factors it consider[s] relevant, such as the length and nature of the

 7   [doctor-patient] relationship, the level of the doctor's expertise, and the compatibility of the

 8   opinion with the other evidence.” (quoting Connors, 272 F.3d at 135) (brackets added by

 9   Alfano) & citing Paese, 449 F.3d at 442 (“noting that the lack of a treating physician rule ‘does

10   not mean that a district court, engaging in a de novo review, cannot evaluate and give

11   appropriate weight to a treating physician's conclusions, if it finds these opinions reliable and

12   probative’”).

13          But here, Elevations’ records corroborate—rather than contradict—the opinions of the

14   physicians upon which Premera relied. Lillian repeatedly told the Elevations personnel that she

15   did not believe it was necessary for her to be confined at Elevations and he did not want to be

16   there: “He currently states, ‘I don't feel like I should be required to be here’.” [JR-000458].

17   “[Lillian] blames his parents for why he is in treatment. He believes his parents are the

18   problem and reports ‘Todd and Suzanne do not accept me for me.’” [JR-000483]. January 2,

19   2014: “Jay 5 seemed to be much more social tonight and seemed to hang around staff and join in

20   on their conversations, he said that he is mad at his parents for sending him here because he

21   does not need to be here and they are the only people who have a problem with him being

22   transgender, he did refuse to move rooms because he says he feels extremely uncomfortable

23   with having to share a bathroom or bedroom with other male residents and doesn't think he

24

25
     5
      The “treatment team” at Elevations agreed to call Lillian “Jay” “as a middle ground between
26   his given name and his desire [at that time] to be addressed as ‘Holly’” because he identified
     himself as transgender. [JR-000445].
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 19                                             SEATTLE, WA 98101
                                                                           (206) 626-7713 FAX: (206) 260-8946
 1   should have to since we would not make a female resident share with a male, staff did not push

 2   the issue tonight and notified the therapist.” [JR-000459].

 3          Indeed, the overriding preoccupation of his parents and the Elevations personnel

 4   appears to have been Lillian’s self-identification as transgender: “[Lillian] is a 15 year old male

 5   who presents himself as transgender, wears female clothes, and speaks in a soft somewhat

 6   feminine manner.” [JR-000483]. January 2, 2014: “Patient identifies himself as transgender

 7   stating, ‘I feel like a woman’.” “When asked to name some of his feminine traits he is unable

 8   to do so.” “He is requesting that peers refer to him as a female ‘Holly’ and that he wishes to be

 9   on a girls team.” Id. “CLINICAL IMPRESSION Patient comes in today presenting himself

10   with a very feminine manner with feminine body language. His communication style is very

11   passive-aggressive. . . . His speech is soft spoken and he comes across rather gamey trying to

12   engage by speaking softly and giving leading answers to questions.” [JR-000458]. “Suzanne

13   and Todd expressed a desire to have their ‘son’ back and they don’t care if he is gay or what his

14   sexual orientation is.” [JR-000476]. “[Suzanne and Todd] shared how they would like him to

15   not ‘flaunt’ himself, but explore what his identity is without drawing so much attention from

16   everyone.   Todd and Suzanne also expressed they feel [Lillian] may be using this as a

17   distraction to address his mental health issues and previous trauma.” Id.

18          On May 14, 2018, two weeks after the start of the period for which Plaintiffs seek

19   coverage from Premera, Elevations conducted a “Mental Status Exam.” The examiners

20   concluded: “[Lillia]n presented in a cooperative and relatively pleasant fashion. He minimized

21   acute minimized acute mood issues and appeared euthymic. He denies safety concerns and

22   contracted for safety. No obvious manic or psychotic findings either observed or reported.”

23   [JR-000127].

24          Here, the evidence from the two providers who treated Lillian in the years prior to his

25   admission to Elevations is not reliable or probative insofar as the issue in this case—whether

26   Lillian’s residential treatment at Elevations was medically necessary. It suffers from the very

27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                            KILPATRICK TOWNSEND & STOCKTON LLP
                                                                            1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 20                                             SEATTLE, WA 98101
                                                                           (206) 626-7713 FAX: (206) 260-8946
 1   deficiencies that led the Supreme Court in Black & Decker to eliminate automatic deference to

 2   the treating physician.

 3   D.     The Record Establishes that the Court Should Affirm Premera’s Denial of Benefits
            for Lillian’s Treatment Because it Was Not Medically Necessary.
 4
            Premera’s conclusion that the treatment was not “medically necessary” is supported by
 5
     the undisputed record, and in any event the Court cannot grant Plaintiffs’ motion in the face of
 6
     this evidence. Premera’s denial of benefits was based on the opinion of an “Independent
 7
     Physician Reviewer,” William Holmes, MD, a physician Board Certified by the American
 8
     Board of Psychiatry and Neurology in General Psychiatry and Child & Adolescent Psychiatry.
 9
     [JR-000009-14].    Subsequently, a reviewing physician Board Certified in Psychiatry with
10
     Subcertification in Child & Adolescent Psychiatry reviewed the record on behalf of an IRO and
11
     agreed. [JR-011745-52].
12
            Courts recognize that independent physicians with the requisite expertise who review
13
     the plaintiffs’ claim may be the most probative evidence available and may in fact constitute
14
     probative and persuasive evidence supporting denial of the claimed benefit. The Seventh
15
     Circuit has held that in reviewing medical files, “doctors are fully able to evaluate medical
16
     information, balance the objective data against the subjective opinions of the treating
17
     physicians, and render an expert opinion without direct consultation.” Davis v. Unum Life Ins.
18
     Co. of Am., 444 F.3d 569, 577 (7th Cir. 2006)). It is reasonable, therefore, for an administrator
19
     to rely on its doctors' assessments of the file and to save the plan the financial burden of
20
     conducting repetitive tests and examinations. Id.
21
            The independent reviewers involved in Lillian’s appeal accepted Lillian’s diagnoses and
22
     they both concluded that in-patient treatment was not “medically necessary.” Their decisions
23
     were based on their professional experience and judgment upon review of the record provided
24
     to them.
25
            Dr. Holmes acknowledged that Lillian suffered from “chronic difficulties with mood,
26
     anxiety, oppositional behavior, and interpersonal conflicts” subsequent to his admission. [JR-
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 21                                           SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
 1   000010]. However, he concluded, her symptoms “were not of a severity to warrant 24 hour

 2   treatment,” noting there was no “evidence of imminent risk of harm to self or others” “no

 3   episodes of self-harming behavior,” and “no evidence of deterioration of functioning” to

 4   require inpatient treatment. [JR-000010].

 5          The IRO physician, after carefully reviewing and summarizing the record, similarly

 6   concluded that “withholding treatment would not have reasonably been expected to affect the

 7   patient’s health adversely.”    [JR-011751].     The reviewer reasoned that “less intensive

 8   alternative approaches would have as much of a chance of improving his condition.” [JR-

 9   011751].

10          Plaintiffs offer no qualified and well-founded opinion in response to the two

11   independent medical experts upon which Premera relied. This is fatal to their claims as a

12   matter of law. See Krysten v. Blue Shield of California, No. 15-CV-02421-RS, 2016 WL

13   5934709, at *5 (N.D. Cal. Oct. 11, 2016), aff'd sub nom. Krysten C. v. Blue Shield of

14   California, 721 F. App'x 645 (9th Cir. 2018) (“Blue Cross . . . rel[ied] on the opinions of the

15   three physicians that Krysten had progressed to a point that residential treatment for her

16   condition was no longer medically necessary. Krysten has shown she was still in need of

17   treatment, but has pointed to nothing in the record sufficient to establish that only residential

18   treatment would have been adequate for her medical needs.”); Briesch v. Auto. Club of S.

19   California, No. 298CV405C, 2000 WL 33710862, *6 (D. Utah Dec. 20, 2000) (“Plaintiffs have

20   not cited to any statement by a doctor, nurse, or legal expert that supports the conclusion that

21   Briesch’s continued confinement at an acute treatment center such as Charter Hospital after

22   November 17 was medically necessary.”).

23          Moreover, when a claim is reviewed by an independent review organization and

24   deemed not medically necessary, that finding supports a conclusion that the denial was

25   justified. See Peter B. v. Premera Blue Cross, No. C16-1904-JCC, 2017 WL 4843550 (W.D.

26   Wash. Oct. 26, 2017) No. C16-1904-JCC, 2017 WL 4843550, at *5 (W.D. Wash. Oct. 26,

27   2017) (“The Court finds as follows: Premera’s coverage determinations were consistent with
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 22                                           SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
 1   Plan requirements, Premera relied on the advice of an independent physician in making its final

 2   coverage decision, there is no evidence of shifting rationales, and the IRO review validated

 3   Premera's final benefit determination.”); Tracy O., 2017 WL 3437672, at *9 (noting, in

 4   granting summary judgment in favor of the defendants, that the insurer’s “conclusions are

 5   further supported by the independent review” of the claims); Blair v. Alcatel-Lucent Long Term

 6   Disability Plan, 688 Fed. Appx. 568, 576 (10th Cir. 2017) (noting in a disability benefit case

 7   that a decision to terminate long-term disability benefits was supported by two independent

 8   reviewers concluded that the claimant was able to work); see also Basquez v. East Cent. OK

 9   Elec. Co-op., Inc., No. 06-cv-487 (SPS), 2008 WL 906166, at *11 (E.D. Okla. March 31, 2008)

10   (citing Davis v. UNUM Life Ins. Co. of Am., 444 F.3d 569, 575 (7th Cir. 2006)) (“[A]n

11   administrator's decision to seek [] independent expert advice is evidence of a thorough

12   investigation. When an administrator ... opts to investigate a claim by obtaining an expert

13   medical opinion—independent of its own lay opinion and that of the claimant’s doctors—the

14   administrator is going to pay a doctor one way or another. Paying for a legitimate and valuable

15   service in order to evaluate a claim thoroughly does not create a review-altering conflict.”

16   (internal citations and quotations omitted)) 6; see also John Bronsteen, Brendan S. Maher &

17   Peter K. Stris, ERISA, Agency Costs, and the Future of Health Care in the United States, 76

18   FORDHAM L. REV. 2324-26 (2008) (explaining that external review significantly diminishes

19   agency risk because the agent’s discretion for opportunistic behavior is circumscribed by the

20   determinations of an impartial reviewer).

21          The Affordable Care Act (“ACA”) recognizes the probative value of an IRO decision.

22
     6
       Briesch, Tracy O., Blair, and Basquez were decided on a de novo standard of review. See
23   Briesch 2000 WL 33710862 at fn. 7 (“The court reaches this decision under a de novo standard
     of review.”); Tracy O., 2017 WL 3437672, at *10 (“Under even a de novo standard of review,
24
     Plaintiffs have failed to show by a preponderance of the evidence that Defendants disregarded
25   or improperly minimized information from S.O.’s treatment providers.”); Blair, 688 F. App'x at
     573 (“our review is de novo”); Basquez, 2008 WL 906166, at *12 (“both parties agree that the
26   de novo standard of review is inapplicable”). Krysten and Peter B. applied the abuse of
     discretion standard. But all these cases are instructive here, where the evidence is undisputed.
27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                          KILPATRICK TOWNSEND & STOCKTON LLP
                                                                          1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 23                                           SEATTLE, WA 98101
                                                                         (206) 626-7713 FAX: (206) 260-8946
 1   The ACA mandates an IRO review process for all health plans offered in the United States,

 2   with the exception of plans grandfathered under pre-ACA rules. See 42 U.S.C. § 300gg-

 3   19(b);29 C.F.R. § 2590.715-2719(c)(2)(vii)-(ix). Group Health Plans and Health Insurance

 4   Issuers: Rules Relating to Internal Claims and Appeals and External Review Processes, 76

 5   Fed. Reg. 37,208, 37,210-11 (June 24, 2011) (codified at 45 C.F.R. pt. 147) (explaining the

 6   IRO process for self-insured plans).

 7          The Court should deny Plaintiffs’ summary judgment motion and grant summary

 8   judgment in favor of Premera because the only competent, admissible medical evidence before

 9   this Court confirms that Lillian’s residential treatment at Elevations was not medically

10   necessary. The same is true here. Accordingly, for the foregoing reasons, there is no issue of

11   fact to preclude summary judgment in favor of Premera and the Plan.

12                                          IV.      CONCLUSION

13          For the foregoing reasons, the Court should grant summary judgment in favor of

14   Premera and dismiss this case.

15          DATED this 1st day of November, 2018.

16
                                                  Respectfully submitted,
17

18                                                KILPATRICK TOWNSEND & STOCKTON LLP
                                                  Attorneys for Defendant
19                                                Premera Blue Cross Blue Shield of Alaska

20                                                By /s/ Gwendolyn C. Payton
                                                    Gwendolyn C. Payton
21                                                  WSBA # 26752
22                                                  gpayton@kilpatrick.com
                                                    1420 Fifth Avenue, Suite 3700
23                                                  Seattle, WA 98101
                                                    Telephone: (206) 467-9600
24                                                  Facsimile: (206) 623-6793
25

26

27
     DEFENDANT’S OPPOSITION TO PLAINTIFFS’                             KILPATRICK TOWNSEND & STOCKTON LLP
                                                                             1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 24                                              SEATTLE, WA 98101
                                                                            (206) 626-7713 FAX: (206) 260-8946
 1                                 CERTIFICATE OF SERVICE

 2          I, Gwendolyn C. Payton, hereby certify under penalty of perjury of the laws of the State

 3   of Washington that on November 1, 2018, I caused to be served a copy of the attached

 4   document to the following person(s) in the manner indicated below at the following

 5   address(es):

 6   Brian S. King
 7   336 S 300 E STE 200
     Salt Lake City, UT 84111
 8   brian@briansking.com

 9   John Walker Wood
     The Wood Law Firm
10   800 5th Avenue, STE 4100
11   Seattle, WA 98104
     john@woodfirm.com
12
      by CM/ECF
13
      by Electronic Mail
14    by Facsimile Transmission
15    by First Class Mail
16    by Hand Delivery

17    by Overnight Delivery

18
19
                                                        /s/ Gwendolyn C. Payton
20                                                      Gwendolyn C. Payton

21

22

23

24

25

26

27
     DEFENDANT’S   OPPOSITION
     KILPATRICK TOWNSEND 71216720 TO
                                  2 PLAINTIFFS’                    KILPATRICK TOWNSEND & STOCKTON LLP
                                                                         1420 FIFTH AVENUE, SUITE 3700
     MOTION FOR SUMMARY JUDGMENT - 25                                          SEATTLE, WA 98101
                                                                        (206) 626-7713 FAX: (206) 260-8946
